ANSTEAD, Judge,
dissenting in part.
I disagree that appellants could properly be ordered to pay restitution for medical expenses related to the charge of aggravated battery for which they were acquitted. See State v. Williams, 520 So.2d 276 (Fla.1988) (restitution could not be ordered for injuries sustained in an accident where defendant was convicted only of leaving the scene of the accident). Here, appellants were actually acquitted of both aggravated battery and armed burglary. There is no basis in the record for concluding that the injuries involved were caused by a trespass to the structure, arguably a conviction based upon the jury’s assessment of appellants’ failure to leave the premises before the fighting began.
In Barkley v. State, 585 So.2d 418 (Fla. 1st DCA 1991), the First District faced a similar situation and refused to allow restitution for damages caused by an offense for which the defendant was acquitted. In my opinion, the same sound logic should apply here. See also Small v. State, 587 So.2d 597 (Fla. 5th DCA 1991).